10/28/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0590

                                        DA 19-0590
                                     _________________

APRIL ARMSTRONG, DAVID R. BARNHILL, K.
AMY PFEIFER, PEGGY PROBASCO, and PATRICK
QUINN,

            Petitioners and Appellees,

      v.
                                                                   ORDER
BOARD OF PERSONNEL APPEALS, MONTANA
DEPARTMENT OF ADMINISTRATION,
MONTANA DEPARTMENT OF PUBLIC HEALTH
AND HUMAN SERVICES,

            Respondents and Appellants.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Department 4 District Judge, Lewis and Clark County.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 28 2020